PER CURIAM.
This is an appeal by the plaintiff in •the trial court from an adverse judgment based on a jury verdict. Motion for new trial was made and denied. The points involved raise questions concerning the admissibility of evidence admitted by the trial court and the propriety of the court’s ■ charge to the jury.
The point directed to the admissibility of a lease, which was admitted into evidence over plaintiff’s objection, must be decided adversely to the appellant. Any fact relevant to prove a fact in issue is admissible unless its admissibility is precluded by some specific rule of exclusion. Johnson v. State, Fla.1961, 130 So.2d 599.
We have reviewed the charge in its entirety and hold that appellant’s objections do not show reversible error. See Florida East Coast Railway Company v. Lawler, Fla.App.1963, 151 So.2d 852.
Affirmed.